63 Wn.2d 833 (1964)
389 P.2d 421
In the Matter of the Disciplinary Proceedings Against WILLIAM R. WALLIS, an Attorney at Law.[*]
No. C.D. 3765.
The Supreme Court of Washington, En Banc.
February 20, 1964.
T.M. Royce, for Board of Governors.
OTT, C.J.
January 15, 1962, William R. Wallis, an attorney admitted to practice law in the state of Washington, was charged in the Superior Court for Lewis County with three counts of grand larceny by embezzlement, and, on March 13, 1962, he was charged with another count of grand larceny by embezzlement.
December 24, 1962, he pleaded guilty to the charges as alleged in both informations and was sentenced to the Washington State Penitentiary for not more than 15 years. He is presently serving the sentence imposed.
Disciplinary proceedings were instituted against William R. Wallis, as provided by the Rules for Discipline of Attorneys. Wallis made no appearance. The hearing panel entered findings of fact, and recommended that William R. Wallis be disbarred. The Board of Governors reviewed the proceedings and concurred in the recommendation of the hearing panel.
[1] Rules for Discipline of Attorneys provide that disbarment may follow when an attorney is convicted of a felony involving moral turpitude. Rule for Discipline of Attorneys 1. The crime of grand larceny is a felony and involves moral turpitude. In re Dalton, 60 Wn. (2d) 726, 375 *834 P. (2d) 258 (1962); In re Timothy, 58 Wn. (2d) 153, 361 P. (2d) 642 (1961).
We adopt the recommendation of the hearing panel and the Board of Governors of the Washington State Bar Association.
It is, therefore, ordered that respondent, William R. Wallis, be, and he hereby is, disbarred from the practice of law in the state of Washington, and that his name be struck from the roll of attorneys.
ALL CONCUR.
NOTES
[*]  Reported in 389 P. (2d) 421.